Per Curiam:
Under the act of 11th May, 1881, the application was properly rejected. The offer on the trial to then attach it to the policy was too late. It should have been attached to the policy when the latter was delivered or accompanied the delivery thereof.
It may admit of question just how long after the forfeiture of a policy the agent was authorized to renew it. In this case, however, he did renew it, and the notice thereof was received by the company nine days after the transfer of title was alleged to have been made.
While the notice did not recite the time correctly, yet the company was not injured by this. No objection was made to the transfer until after the destruction of the property by fire. This occurred nearly a month after notice of the transfer, and the acquiescence of the company in its validity.
Judgment affirmed.